REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 03/08/2021 has been entered.  Claims 7, 11, 28, 12-20, and 28 have been cancelled.  Claims 1-6, 8-9, 10, 21-27 are pending in this Office action.
Allowable Subject Matter
Claims 1-6, 8-9, 10, 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Yu, Lee and Li fail to disclose a semiconductor memory apparatus comprising: first and second transmitters each configured to provide multi-bit encoded data over the data bus, respectively, wherein the first transmitter is configured to encode two bits of a plurality of read data bits to be transmitted on a single bus line at one time, wherein the differential data is received over the data bus and the multi-bit encoded data is provided over the data bus at a same data rate as recited in claim 1; wherein the first and second transmitters are each configured to provide multi-bit encoded data by encoded a plurality of data bits into a signal having a voltage level indicative of logic levels of the plurality of data bits, wherein the differential data is received over the data bus and the multi-bit encoded data is provided over the data bus at a same data rate as recited in claim 2; wherein the read/write circuit configured to read out the plurality of read data bits from the memory array in parallel; a receiver coupled to the read/write circuitry and configured to receive differential data over a data bus; and first and second transmitters .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
April 14, 2021